Citation Nr: 1719755	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  10-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 60 percent for chondromalacia of the right patella, status post total knee arthroplasty with scar (right patella).

2. Entitlement to service connection for left shoulder arthritis disability.

3. Entitlement to service connection for glucose intolerance (claimed as diabetes mellitus). 


REPRESENTATION

The Veteran represented by:    Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1965 to August 1985.
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied an evaluation rating in excess of 30 percent for right patella, and service connection claims for glucose intolerance (claimed as diabetes mellitus) and shoulder arthritis.

In a May 2009 rating decision, an evaluation rating of 30 percent was increased to sixty percent, effective June 6, 2008.

In July 2013, the Veteran executed a new power-of- attorney (VA Form 21-22), designating the Oklahoma Department of Veterans Affairs (ODVA) as his representative.  The Board recognizes this change in representation.

These matters were previously before the Board in July 2013 and September 2015, when they were remanded for additional development.

In a November 2015 correspondence, the Veteran withdrew his request for a hearing.

In a May 2016 decision and remand, the Board bifurcated the issues of entitlement to a rating in excess of 30 percent for right patella from May 1, 2006 to June 6, 2008; and entitlement to service connection for shoulder disability.  Then, the Board granted the claims for a rating in excess of 30 percent for the right patella from May 1, 2006 to June 6, 2008, increasing the disability rating to 60 percent, effective May 1, 2006 to June 6, 2008; and service connection for right shoulder disability.  Thereafter, the Board remanded the remaining issues on appeal for further development, to include, obtaining outstanding private treatment records to address the issues of entitlement to a rating in excess of 60 percent for right patella and entitlement to service connection for glucose intolerance (claimed as diabetes mellitus); and obtaining a VA examination to determine the nature and etiology of the Veteran's left shoulder arthritis disability. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran underwent a right total knee arthroplasty in March 2005, in which he has already been granted a 100 percent rating under 38. C.F.R. §§ 4.30 and 4.71a Diagnostic Code (DC) 5055 (2016), effective March 28, 2005 to April 30, 2006.

2. Service treatment records are silent for any complaints, treatment or diagnosis for left shoulder arthritis, and the Veteran's left shoulder arthritis disability did not manifest within one year of separation from service.

3. The Veteran does not have a current diagnosis of type 2 diabetes mellitus (type 2 diabetes), but rather, glucose intolerance, which is a laboratory finding and not a disability for which VA benefits can be granted.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 60 percent for right patella are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30, 4.71a, DC 5055 (2016).

2. The criteria for service connection for left shoulder arthritis disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.156, 3.159 (2016).

3. The criteria for service connection for glucose intolerance (claimed as diabetes mellitus) are not met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.156, 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

VA's duty to notify was satisfied by letters dated in September 2006 and June 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist the Veteran in the development of his claim has also been met.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and private treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension and QTC examinations in September 2006, February 2007 and August 2008.

Following the May 2016 Board remand, the RO requested for authorization from the Veteran to obtain outstanding private treatment records in a July 2016 correspondence, thereby attaching a blank Form VA 21-4142a (General Release for Medical Provider Information) for the Veteran to complete VA's request.  Additionally, a new VA examination was scheduled to determine the nature and etiology of his left shoulder arthritis disability.  However the Veteran failed to report for his examination.  An October 2016 Report of General Information documents that ODVA, on behalf of the Veteran, contacted VA to indicate that he could not attend his VA examination because "his immune system [had] critically decreased and exposure could compromise him further."  

Therefore, the Board finds that there has been substantial compliance with the May 2016 remand directives and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  The Board acknowledges that the Veteran is terminally ill.  See November 2015 Statement in Support of Claim (Waiving all rights to any Board hearings and requesting that the Board expedite his appeal due to the fact that the Veteran is terminally ill and unable to attend any hearings due to his current medical condition).  Thus, the Board will proceed based on available evidence in the claims file and the Veteran will not be prejudiced as a result of the Board's decision on the merits of the claims.

With respect to the available VA examination reports that are associated with the Veteran's claims file, the Board finds that these VA examination reports are adequate to decide the merits of the case because the VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the VA examination reports set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinions.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances. . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Thus, for the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  

Increased Rating for Chondromalacia of the Right Patella 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7  (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

 Under DC 5055, a 100 percent rating is warranted for one year following knee replacement surgery.  Thereafter, with chronic residuals consisting of severe painful motion or severe weakness in the affected extremity, a 60 percent rating is to be assigned.  

After a review of the evidence of record, the Board finds that a rating in excess of 60 percent is not warranted at any time during the appellate period, other than a period from March 28, 2005 to May 1, 2006.  A March 2005 operative report indicates that the Veteran underwent a right total knee arthroplasty.  Accordingly, a May 2005 rating decision granted the Veteran a 100 percent rating, pursuant to 38 C.F.R. § 4.30 for convalescent care after his surgery, effective March 28, 2005 to April 30, 2005, and a 100 percent rating, pursuant to 38 C.F.R. § 4.71a DC 5055, effective from May1, 2005 to April 30, 2006.  There is nothing on the record, nor has the Veteran asserted or provided additional evidence, to indicate that he underwent additional surgery for his right patella at any time after March 2005.  Furthermore, there is nothing on the record to show that the Veteran requested an extension of his convalescent rating, under 38 C.F.R. § 4.30(b) (indicating that a total rating under this section requires a full justification on the rating sheet and may be extended).

The Veteran does not assert, and the evidence does not otherwise reflect, that the right patella warrants a separate compensable rating.  In a September 2006 VA examination, the VA examiner measured the right knee scar, anterior, medial and vertical at 10 cm x .5 cm, indicated that it is level, and found no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, hypo or hyperpigmentation or abnormal texture.  In an August 2008 VA examination, the VA examiner measured the knee replacement scar at 13cm X 2cm.  However, these findings do not allow for a separate compensable rating under the rating criteria for scars.  See 38 C.F.R. § 4.118, DCs 7801 - 7805 (as in effect prior to October 23, 2008).  Therefore, an increased rating in excess of 60 percent must be denied.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d)(2016). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

For chronic diseases specifically listed at 38 C.F.R. § 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The continuity of symptomatology theory of service connection, establishing service connection for chronic diseases manifesting during service and then again at a later date, is available only for chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, both left shoulder disability and glucose intolerance (claimed as diabetes mellitus) constitute as a chronic disease under 38 C.F.R. § 3.309(a).

Left Shoulder Arthritis

The Veteran's STRs are silent for complaints, diagnosis or treatment for a left shoulder disability.  However, an October 1972 report of medical history indicates that the Veteran complained of a painful right shoulder, in which the onset of the disability was in 1971.

According to a January 2006 private treatment record, the Veteran attended a follow-up visit with a private physician to re-check his right shoulder.  At the follow-up, the Veteran complained of "sharp shooting pain down the arm with some tingling all the way to his hand and his left shoulder [was then] hurting like the right one did before surgery."  On examination, the private physician reported that his left shoulder showed "a negative crossover, a positive Hawkins, positive cervical stress test."  Additionally, the private physician reported that he had "an internal rotation to T10 and . . . five/five strength to abduction and external rotation."  The private physician also reported that x-rays of the left shoulder indicated that there was an old clavicle fracture, and accordingly, he diagnosed the Veteran with bilateral shoulder bursitis.

In a June 2007 private medical opinion, an orthopedic surgeon (OS) opined that the Veteran's arthritis is service connected and that there is a causal relationship between his current arthritic condition and his active military service complaints.  The OS noted that Air Force Medical Records indicated complaints of right shoulder pain beginning in 1971 (post motor vehicle accident).  The OS also suggested that treatment and follow up of the Veteran's complaints should have been pursued beyond one x-ray.  The OS also noted that the Veteran sought treatment of his right shoulder arthritis post discharge, and that he was treated conservatively with anti-inflammatory medication for a considerable length of time without success.  Thereafter, the OS concluded that it "is clear that [the Veteran's] arthritis did begin during active military service, and is progressive." He further stated that this "degenerative disease has progressed to the extent that surgery on both the right and left shoulder was required due to acromial clavicular arthritis."
 
In an August 2009 correspondence, the Veteran asserted that the arthritis in his shoulder is "clearly service connected as it is documented in [his] active duty records [and t]he injury occurred as a result of a motor vehicle accident while on active duty."  

The Board has considered the Veteran's lay statements, medical evidence and all pertinent evidence of record and finds that the preponderance of the evidence is against a finding that the Veteran's left shoulder disability was incurred in service or manifested within one year of separation from service.  "Generally, lay testimony is not competent to prove that which would require specialized knowledge or training."  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376 - 77 (Fed. Cir. 2007).  Specifically, "lay assertions of medical causation cannot constitute evidence to render a claim well grounded . . . ."  See Layno, 6 Vet. App. at 470 (quoting Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Therefore, in this regard, the Veteran was not competent to assert that his arthritis was clearly service connected, in his capacity as a lay person.  Additionally, the June 2007 medical opinion was also insufficient to support a finding of service connection because it was inadequate.  The June 2007 private opinion's only reference to the left should was the indication that degeneration had progressed to the extent that surgery on the left shoulder was required.  However, the OS failed to indicate the onset of the left shoulder injury.  Moreover, after pointing out that the Veteran's STRs documented complaints of right shoulder pain, the OS arrived at a broad conclusion that the Veteran's arthritis is service connected and that there is a causal relationship between his current arthritic condition and his active military complaints without explaining  how his complaints of right shoulder pain in active service affected his left shoulder disability, or providing an explanation for any other correlation between his right shoulder disability and his left shoulder disability. 

Additionally, there is no evidence of record to show that the Veteran developed left shoulder arthritis to a compensable degree within one year of separation from service.  As a matter of fact, the first evidence of documented complaints and/or treatment for left shoulder arthritis was 101/2 years after separation from service, in a January 2006 follow-up visit for his right shoulder.  Therefore, service connection on a presumptive basis is also not warranted.  Thus, for these reasons, the claim for service connection for left shoulder disability must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Glucose Intolerance (Claimed as Diabetes Mellitus) 

The Veteran's STRs consist of a December 1972 internal medicine consultation report which found abnormalities in a glucose tolerance test and diagnosed the Veteran with type 2 diabetes. 

In a February 2007 VA examination, the VA examiner opined that the Veteran "does not have a diagnosis of type II diabetes but rather glucose intolerance."  In forming the basis of his opinion, the VA examiner took note of the Veteran's history and assertions that he was diagnosed with type 2 diabetes in 1972, had been a diet-control diabetic since 1972, and that he has never started on medications.  The VA examiner also noted that the Veteran complained of episodes of feeling lightheaded and sweaty, in which symptoms usually seemed to improve if he ate something or drank orange juice.  The VA examiner also noted the Veteran's statement that he visits his doctor, who cares for his diabetes, once every year.  The VA examiner also cited a 1984 finding by a physician and director of the Aerospace Medicine, who reported that there "was a previously diagnosed hyperglycemia in 1975", which has not been demonstrated since, the Veteran manifested no evidence of diabetes nor end-organ disease, and current fasting blood sugar was at 99mg, with a two hour post prandial blood sugar of 100mg.  The VA examiner also found that the Veteran was diagnosed with chemical diabetes diet controlled, upon his discharge physical examination in 1985, with fasting glucose at 116mg.  After taking these factors into account, among others, the VA examiner concluded that "it appears that the Veteran did not have diabetes II diagnosed during his military career secondary to not meeting the guidelines for diagnosis."  The VA examiner explained that the director of Aerospace Medicine confirmed this fact when the director stated that "there was evidence of hyperglycemia [in] 1975[,] but that this had not been replicated."  Further, the VA examiner explained that there was no evidence of diabetes nor end-organ disease and that though, "as [the Veteran's private physician] reports, there were episodes of hyperglycemia noted peri-surgery[,] this also does not indicate or support a diagnosis of diabetes."

In two separate June 2007 private medical opinions, two of the Veteran's private physicians merely cited to the record and indicated that the Veteran's active duty records show that the Veteran had a diagnosis of type 2 diabetes.  

In a May 2008 correspondence, the Veteran asserted that he was diagnosed with type 2 diabetes in 1972 and that he carried a waiver throughout his military career and continued to be followed since his discharge from active service.  He further cited his active duty medical records to indicate that his "cholesterol and triglyceride blood levels were grossly above normal values and continued so until discharge from active duty service."  Attached to his statements, the Veteran provided a 1993 published "landmark study" about diabetes, in support of his assertions.  However, as stated above, a layperson is not competent to provide evidence as to a more complex medical question, such as diabetes, unless reporting a contemporaneous medical diagnosis or describing symptoms at the time that support a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

In a May 2016 correspondence, his private physician provided a brief statement indicating that the Veteran "is currently under [her] care for management of his glucose intolerance."

After a review of all pertinent evidence of record, the Board finds that a preponderance of the evidence is against a finding of a current diagnosis of type 2 diabetes.  As noted above, the first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In February 2007, the Veteran was diagnosed with glucose intolerance.  This diagnosis corroborates the May 2016 correspondence from the Veteran's private physician, who stated that the Veteran was under her care for management of his glucose intolerance.  The June 2007 private medical opinions were inadequate to rely on its conclusions that the Veteran has a current diagnosis of type 2 diabetes.  Neither of these June 2007 opinions provided a type 2 diabetes diagnosis based on any physical evaluation or examination of the Veteran at the time.  Additionally, neither of the June 2007 private opinions consisted of or accounted for any current diagnosis or treatment for type 2 diabetes.  Crucially, as noted on the record, the Veteran has never taken any medication for type 2 diabetes.

Although the evidence of record supports a diagnosis of glucose intolerance, this doe not constitute a disability.  Rather, glucose intolerance is in the nature of a laboratory finding.  Thus, glucose intolerance is a symptom of type 2 diabetes.  In this regard, the Board notes that symptoms do not in and of themselves constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  It is also pertinent to note that the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this case, there is no indication that the Veteran's glucose intolerance is manifested by any such impairment.  Accordingly, the Veteran does not have a glucose intolerance disability within the meaning of the law granting compensation benefits.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 ; Allen, 7 Vet. App. at 448. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  Accordingly, without competent medical evidence of record that the Veteran has a current type 2 diabetes mellitus disability, and given the fact that glucose intolerance is not a disability, the claim for service connection must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).


ORDER

Entitlement to a rating in excess of 60 percent for right patella is denied.

Entitlement to service connection for left shoulder arthritis disability is denied.

Entitlement to service connection for glucose intolerance (claimed as diabetes mellitus) is denied



____________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


